Title: Deed from Valinda Wade, 18 December 1770
From: Wade, Valinda,Washington, George
To: 


[18 Dec. 1770]. “This Indenture made the Eighteenth day of December in the year of our Lord one thousand Seven hundred and Seventy between Valinda Wade of the County of Fairfax and Colony of Virginia Spinster of the one part and George Washington of the County and Colony aforesaid Gentn of the

other part Witnesseth that for and in consideration of the Sum of One hundred and Seventy five pounds Current Money of Virginia . . .” Valinda Wade sells to George Washington “one Moiety of a certain Tract or parcel of Land purchased by her Father Zephaniah Wade of William Spencer and Elizabeth his Wife by Deeds of Lease & Release bearing date the 3d & 4th days of April 1739 for Five hundred Acres (it being part of a larger Tract granted in the year of our Lord 1674 to Colo. Nicholas Spencer & Lieutt Colo. John Washington for 5000 Acres one Moiety of which descending to the aforesaid William Spencer Grandson & Heir at Law to the said Nicholas he conveyed the above quantity of 500 Acres to the said Zephaniah Wade in manner aforementioned, who also sold part thereof to Thomas Marshall of the Provence of Maryland and dying Intestate, the Residue, containing by estimation One hundred and Seventy five Acres descended to his three Surviving daughters to wit Eleanor who Intermarried with John Barry, and died, leaving Issue—Valinda, party to these presents—and Sarah, who dying childless, and without disposing of her Interest in the said Land, the property of the whole Tract (which the said Zephaniah died possessd of) became vested in the said Valinda and the Representative of her Sister Eleanor to be divided between them in such wise as the Laws & Customs of the Country directs—and now to be bounded agreeable to a division hereafter to be made between the said George Washington in Right of his purchase from the said Valinda and the Heir of Eleanor Barry or his Representative. . . .”
